 

Exhibit 10.263

 



LIMITED LIABILITY COMPANY AGREEMENT OF

BR CARROLL PHILLIPS CREEK RANCH, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of BR CARROLL PHILLIPS CREEK RANCH,
LLC, a Delaware limited liability company (the “Company”), as amended from time
to time, (the "Agreement") is entered into among BR Carroll DFW Portfolio JV,
LLC, a Delaware limited liability company, the sole member of the Company (the
"Member"), Michael L. Konig (“Springing Member 1”), and Jordan B. Ruddy
(“Springing Member 2” and together with Springing Member 1, the “Springing
Members”).

 

RECITALS

 

A.           The Company was formed as a Delaware limited liability company in
accordance with the Delaware Limited Liability Company Act, as amended from time
to time (the "Act").

 

B.           The undersigned desire to execute this Agreement to set forth the
terms and conditions under which the management, business, and financial affairs
of the Company will be conducted.

 

C.           Definitions for this Agreement are set forth in Article XI.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned parties hereby
covenant and agree as follows:

 

ARTICLE I

PURPOSE AND POWERS OF COMP ANY

 

1.1           Purpose. The Company's business and purpose shall consist solely
of the acquisition, ownership, operation, management, financing and disposition
of the multi-family real estate project consisting of approximately 352 units
and located at 5050 FM 423, Frisco, Texas 75034 and commonly known as Sorrel
Phillips Creek Ranch Apartments (the "Mortgaged Property") and such activities
as are necessary, incidental or appropriate in connection therewith.

 

1.2           Powers. The Company shall have all powers of a limited liability
company formed under the Act and not prohibited by the Act or this Agreement;
provided, however, that during the term of that certain loan from the Lender in
the approximate amount of $38,684,000.00 (the "Loan"), the Company will comply
with the applicable single purpose requirements of the Lender set forth in the
Loan Documents and in Section 1.7 of this Agreement.



 

 
 

  

1.3           Title to Company Property. All property owned by the Company shall
be owned by the Company as an entity and, insofar as permitted by applicable
law, no Member shall have any ownership interest in any Company property in its
individual name or right, and each Member's Membership Interest shall be
personal property for all purposes.

 

1.4           Term. This Agreement shall not terminate until the Company is
terminated in accordance with this Agreement.

 

1.5         Registered Office and Registered Agent. The Company's initial
registered office and initial registered agent shall be as provided in the
Certificate of Formation. The registered office and registered agent may be
changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent pursuant to the Act.

 

1.6         Formation and Authorized Person. The Certificate of Formation has
been filed with the Secretary of State of the State of Delaware in accordance
with and pursuant to the Act. Chris Vohs is hereby designated as an "authorized
person" within the meaning of the Act, and has executed, delivered and filed the
Certificate of Formation of the Company with the Secretary of State of the State
of Delaware, and is hereby authorized to execute, deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary or
desirable for the Company to qualify to do business in any other jurisdiction in
which the Company may wish to conduct business (the "Qualification Papers"). The
execution, delivery and filing of the Qualification Papers by Chris Vohs as an
"authorized person" within the meaning of the Act is hereby approved and
ratified in all respects. Upon the filing of all of Qualification Papers, his
powers as an "authorized person" ceased, and the Member thereupon became the
designated "authorized person" and shall continue as the designated "authorized
person" within the meaning of the Act.

 

1.7         Limitation on Certain Activities.

 

(a)          Until the Loan is paid in full, the Company shall remain a Single
Purpose Entity.

 

(b)          A “Single Purpose Entity” means a limited liability company which,
at all times since its formation and thereafter:



 

(i)shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto;

 

(ii)shall not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property and such Personalty as may
be necessary for the operation of the Mortgaged Property and shall conduct and
operate its business as presently conducted and operated;

 

(iii)shall preserve its existence as an entity duly organized, validly existing
and in good standing under the laws of Delaware and shall do all things
necessary to observe organizational formalities;

 

(iv)shall not merge or consolidate with any other Person;

 

 2 

 

  

(v)shall not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any membership interests, other than Transfers permitted
under the Loan Agreement; issue additional membership interests; or seek to
accomplish any of the foregoing;

 

(vi)shall not, without the prior unanimous written consent of all of the
Company’s members: (A) file any insolvency, or reorganization case or
proceeding, to institute proceedings to have the Company be adjudicated bankrupt
or insolvent, (B) institute proceedings under any applicable insolvency law, (C)
seek any relief under any law relating to relief from debts or the protection of
debtors, (D) consent to the filing or institution of bankruptcy or insolvency
proceedings against the Company, (E) file a petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy or insolvency, (F) seek or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Company or a substantial part of its
property, (G) make any assignment for the benefit of creditors of the Company,
(H) admit in writing the Company’s inability to pay its debts generally as they
become due, or (I) take action in furtherance of any of the foregoing;

 

(vii)shall not amend or restate its organizational documents if such change
would modify the requirements set forth in Section 6.13 of the Loan Agreement;

 

(viii)shall not own any subsidiary or make any investment in any other Person;

 

(ix)shall not commingle its assets with the assets of any other Person and shall
hold all of its assets in its own name;

 

(x)shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
following; provided, no Member of the Company will be required to contribute any
additional capital to satisfy this covenant, (A) the Loan (and any further
indebtedness as described in Section 11.11 of the Loan Agreement with regard to
Supplemental Loans) and (B) customary unsecured trade payables incurred in the
ordinary course of owning and operating the Mortgaged Property provided the same
are not evidenced by a promissory note, do not exceed, in the aggregate, at any
time a maximum amount of two percent (2%) of the original principal amount of
the Loan and are paid within sixty (60) days of the date incurred;

 

 3 

 

  

(xi)shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and shall not list its assets as assets on the
financial statement of any other Person; provided, however, that the Company’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Company from such
Affiliate and to indicate that the Company’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets shall also be listed on the Company’s own separate balance
sheet;

 

(xii)except for capital contributions or capital distributions permitted under
the terms and conditions of its organizational documents, shall only enter into
any contract or agreement with any member or Affiliate of the Company upon terms
and conditions that are commercially reasonable and substantially similar to
those that would be available on an arm’s-length basis with third parties;

 

(xiii)shall not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xiv)shall not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Loan) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person;

 

(xv)shall not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the documents
evidencing and/or securing the Loan and shall not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities);

 

(xvi)shall file its own tax returns separate from those of any other Person,
except to the extent that the Company is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under applicable law, and
shall pay any taxes required to be paid under applicable law;

 

(xvii)shall hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
shall correct any known misunderstanding regarding its separate identity and
shall not identify itself or any of its Affiliates as a division or department
of any other Person;

 

 4 

 

  

(xviii)shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall pay its debts and liabilities from
its own assets as the same shall become due, provided that no member of the
Company will be required to contribute any additional capital to satisfy this
covenant;

 

(xix)shall allocate fairly and reasonably shared expenses with Affiliates
(including, without limitation, shared office space) and use separate
stationery, invoices and checks bearing its own name;

 

(xx)shall pay (or cause the Property Manager to pay on behalf of the Company
from the Company’s funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds;

 

(xxi)shall not acquire obligations or securities of its members or Affiliates;

 

(xxii)except as contemplated or permitted by the property management agreement
with respect to the Property Manager, shall not permit any Affiliate or
constituent party independent access to its bank accounts;

 

(xxiii)shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds;

 

(xxiv)shall satisfy each of the following conditions:

 

(A)be formed and organized under Delaware law;

 

(B)have two springing members who are natural persons;

 

(C)otherwise comply with all Rating Agencies criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to lenders and to the
Rating Agencies); and

 

(D)at all times the Company will have one and only one member.

 

The provisions of this Section 1.7 shall govern and supersede any other
provision of this Agreement to the contrary.

 

ARTICLE II

MEMBERS

 

2.1Initial Member.

 

(a)The name, address and initial Membership Interest of the initial Member is as
follows:

 

 5 

 

  

Name   Membership Interest BR Carroll DFW Portfolio JV, LLC   100% c/o Bluerock
Real Estate, L.L.C.     712 Fifth Avenue, 9th Floor     New York, NY 10019    

  

(b)          The Member was admitted to the Company as a member of the Company
upon its execution of a counterpart signature page to this Agreement.

 

2.2         Special Member. Upon the occurrence of any event that causes the
Member to cease to be a member of the Company (other than (i) upon an assignment
by the Member of all of its limited liability company interest in the Company
and the admission of the transferee, or (ii) the resignation of the Member and
the admission of an additional member of the Company, (a “Member Cessation
Event”)), Springing Member 1 shall, without any action of any Person and
simultaneously with the Member Cessation Event, automatically be admitted to the
Company as a Special Member and shall continue the Company without dissolution.
If, however, at the time of a Member Cessation Event, Springing Member 1 has
died or is otherwise no longer able to step into the role of Special Member,
then in such event, Springing Member 2 shall, concurrently with the Member
Cessation Event, and without any action of any Person and simultaneously with
the Member Cessation Event, automatically be admitted to the Company as Special
Member and shall continue the Company without dissolution. It is the intent of
these provisions that the Company never have more than one Special Member at any
particular point in time. No Special Member may resign from the Company or
transfer its rights as Special Member unless a successor Special Member has been
admitted to the Company as Special Member by executing a counterpart to this
Agreement. The Special Member shall automatically cease to be a member of the
Company upon the admission to the Company of a substitute member. The Special
Member shall be a member of the Company that has no interest in the profits,
losses and capital of the Company and has no right to receive any distributions
of Company assets. Pursuant to Section 18-301 of the Act, a Special Member shall
not be required to make any capital contributions to the Company and shall not
receive a limited liability company interest in the Company. A Special Member,
in its capacity as Special Member, may not bind the Company. Except as required
by any mandatory provision of the Act, a Special Member, in its capacity as
Special Member, shall have no right to vote on, approve or otherwise consent to
any action by, or matter relating to, the Company, including, without
limitation, the merger, consolidation or conversion of the Company. In order to
implement the admission to the Company of the Special Member, each of Springing
Member 1 and Springing Member 2 shall execute a counterpart to this Agreement.
Prior to its admission to the Company as Special Member, neither Michael L.
Konig nor Jordan B. Ruddy shall be a member of the Company.

 

The Company shall at all times have a Springing Member 1 and Springing Member 2.
No resignation or removal of either Springing Member 1 or Springing Member 2,
and no appointment of a successor Springing Member, shall be effective unless
and until such successor shall have executed a counterpart to this Agreement. In
the event of a vacancy in the position of Springing Member 1 or Springing Member
2, the Member shall, as soon as practicable, appoint a successor Springing
Member to fill such vacancy. By signing this Agreement, a springing member
agrees that, should such Springing Member become a Special Member, such
springing member will be subject to and bound by the provisions of this
Agreement applicable to a Special Member.

 

 6 

 

  

ARTICLE III

MANAGEMENT BY MEMBER

 

3.1           In General. The powers of the Company shall be exercised by, or
under the authority of, the Member. In addition, the business and affairs of the
Company shall be ·managed under the direction of the Member. Subject to the
limitations set forth in this Agreement, the Member shall be entitled to make
all decisions and take all actions for the Company.

 

3.2           Management by Member. Except as otherwise limited by this
Agreement, the Member shall have the power to do any and all acts necessary,
convenient or incidental to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise; provided, however, that
the Company may, at its election, appoint one or more officers to exercise its
rights under this Agreement. The Member shall be entitled to make all decisions
and take all actions for the Company, and the Member has the authority to bind
the Company.

 

3.3           Required Approval. Any provision in this Agreement that requires
the approval of the Members, but does not specify the particular percentage
interests or number of Members required for such approval, shall be interpreted
to require the affirmative vote of the Member or Members holding a majority of
the total Membership Interests from time to time, and specifically shall not be
interpreted to require unanimous consent of the Members.

 

3.4           Action By Member. In exercising the voting or other approval
rights as provided herein, the Member may act through meetings and/or written
consents.

 

3.5           Authorization. The Company is authorized to acquire the Mortgaged
Property and to borrow the Loan from CBRE Capital Markets, Inc. for and on
behalf of Freddie Mac, the assignee of the Loan (together with its successors
and assigns, the "Lender"), and from time to time refinance the Loan. In
furtherance of the conduct of the purposes described herein, the Company shall
possess and may exercise all of the powers and privileges granted by the Act,
and the Company is hereby authorized to do any act, enter into any agreement,
contract or other instrument, and otherwise to engage in any activity and to do
any action not prohibited under the Act or other applicable law which is
necessary, useful, desirable or convenient to the conduct, promotion and
attainment of the business and purposes of the Company. In addition, the
Company, or the Member on behalf of the Company, may enter into and perform the
Loan Documents and all documents, agreements, certificates, or financing
statements contemplated thereby or related thereto, all without any further act,
vote or approval of any other Person notwithstanding any other provision of this
Agreement, the Act or applicable law, rule or regulation. The foregoing
authorization shall not be deemed a restriction on the powers of the Member to
enter into other agreements on behalf of the Company in accordance with this
Agreement.

 

ARTICLE IV

 

INTENTIONALLY OMITTED

 

 7 

 

  

ARTICLE V

SUBORDINATION OF INDEMNIFICATION PROVISIONS

 

5.1           Notwithstanding any provision hereof to the contrary, any
indemnification claim against the Company arising under the Certificate of
Formation, this Agreement or the laws of the state of organization of the
Company shall be fully subordinate to any obligations of the Company arising
under the Mortgage or any other Loan Document, and shall only constitute a claim
against the Company to the extent of, and shall be paid by the Company in
monthly installments only from, the excess of net operating income of the
Company for any month over all amounts then due under the Mortgage and the other
Loan Documents.

 

ARTICLE VI

EFFECT OF BANKRUPTCY. DEATH OR INCOMPETENCY OF A MEMBER

 

6.1           The bankruptcy, death, dissolution, liquidation, termination or
adjudication of incompetency of a Member shall not cause the termination or
dissolution of the Company and the business of the Company shall continue. Upon
any such occurrence, the trustee, receiver, executor, administrator, committee,
guardian or conservator of such Member shall have all the rights of such Member
for the purpose of settling or managing its estate or property, subject to
satisfying conditions precedent to the admission of such assignee as a
substitute member. The transfer by such trustee, receiver, executor,
administrator, committee, guardian or conservator of any Company Interest shall
be subject to all of the restrictions hereunder to which such transfer would
have been subject if such transfer had been made by such bankrupt, deceased,
dissolved, liquidated, terminated or incompetent Member. The foregoing shall
apply to the extent permitted by applicable law. Notwithstanding any other
provision of the Certificate of Formation or this Agreement, no Member or
Special Member of the Company shall have any right under Section 18-801(b) of
the Act to agree in writing to dissolve the Company upon the bankruptcy of a
Member or Special Member or the occurrence of any event that causes a Member or
Special Member of the Company to cease to be a member of the Company. The
existence of the Company as a separate legal entity shall continue until the
cancellation of its Certificate of Formation as provided in the Act.

 

ARTICLE VII

CONTRIBUTIONS TO THE COMPANY AND DISTRIBUTIONS

 

7.1           Member Capital Contributions. Upon execution of this Agreement,
the Member shall contribute as the Member's initial Capital Contribution, $100
in cash.

 

7.2           [Intentionally Left Blank]

 

7.3           Distributions and Allocations. All distributions of cash or other
property (except upon the Company's dissolution, which shall be governed by the
applicable provisions of the Act and Article IX hereof) and all allocations of
income, profits, and loss shall be made 100% to the Member in accordance with
its Membership Interest. All amounts withheld pursuant to the Code or any
provisions of state or local tax law with respect to any payment or distribution
to the Member from the Company shall be treated as amounts distributed to the
Member pursuant to this Section 7.3. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or any other applicable
law.

 

 8 

 

  

ARTICLE VIII

ASSIGNMENTS AND RESIGNATIONS

 

8.1         Assignment, Resignation and Admission Generally.

 

(a)          Assignments. Subject to the terms of the Loan Documents and this
Section 8.l(a), the Member may assign in whole or in part its Membership
Interest in the Company. If the Member transfers all of its Membership Interest
pursuant to this Section 8.1, the transferee shall be admitted to the Company as
a member of the Company upon its execution of an instrument signifying its
agreement to be bound by the terms and conditions of this Agreement, which
instrument may be a counterpart signature page to this Agreement. Such admission
shall be deemed effective immediately prior to the transfer and, immediately
following such admission, and the Member shall cease to be a member of the
Company. Notwithstanding anything in this Agreement to the contrary, any
successor to the Member by merger or consolidation in compliance with the Basic
Documents shall, without further act, be the Member hereunder, and such merger
or consolidation shall not constitute an assignment for purposes of this
Agreement and the Company shall continue without dissolution.

 

(b)          Resignation. So long as any obligation is outstanding under the
Loan, the Member may not resign, except as permitted under the Basic Documents.
If the Member is permitted to resign pursuant to this Section 8.l(b), an
additional member of the Company shall be admitted to the Company upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Such admission shall be deemed effective immediately
prior to the resignation and, immediately following such admission, and the
resigning Member shall cease to be a member of the Company.

 

(c)          Admission of Additional Members. One or more additional members may
be admitted to the Company with the written consent of the Member or the
members, if applicable; provided, however, that, notwithstanding the foregoing,
except as otherwise provided in the Loan Documents, so long as any obligation
remains outstanding under the Loan, no additional member may be admitted to the
Company pursuant to this Section 8.l(c) unless approved by the Lender.

 

8.2           Absolute Prohibition. Notwithstanding any other provision in this
Article VIII, the Membership Interest of the Member, in whole or in part, or any
rights to distributions therefrom, shall not be sold, exchanged, conveyed,
transferred, pledged, hypothecated, subjected to a security interest, or
otherwise assigned or encumbered, if such action would result in a violation of
federal or state securities laws in the opinion of counsel for the Company.

 

8.3           Additional Requirements. In addition to all requirements imposed
in this Article VIII, any admission of a member or assignment of a Membership
Interest shall be subject to all restrictions relating thereto expressly imposed
by the Act.

 

 9 

 

  

8.4         Effect of Prohibited Action. Any assignment in violation of this
Article VIII shall be, to the fullest extent permitted by law, void and of no
force or effect whatsoever.

 

ARTICLE IX

DISSOLUTION AND TERMINATION

 

9.1         Dissolution. Subject to the other provisions of this Agreement, the
Company shall be dissolved upon the first to occur of the following: (a) the
termination of the legal existence of the last remaining member of the Company
or the occurrence of any other event which terminates the continued membership
of the last remaining member of the Company unless the Company is continued
without dissolution in a manner permitted by this Agreement or the Act or (b)
the entry of a decree of judicial dissolution under Section 18-802 of the Act.
Upon the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company or that causes the Member to
cease to be a member of the Company (other than upon continuation of the Company
without dissolution upon (i) an assignment by the Member of all of its
Membership Interest and the admission of the transferee pursuant to Section 8.1,
or (ii) the resignation of the Member and the admission of an additional member
of the Company pursuant to Section 8.1), to the fullest extent permitted by law,
the personal representative of such member is hereby authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in the Company, agree in writing (x) to
continue the Company and (y) to admit the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of the last remaining member of the Company.

 

9.2         Liquidation. Upon its dissolution, the Company shall wind up its
affairs and distribute its assets in accordance with Section 9.4 below and the
Act by either or a combination of the following methods as the Member (or the
Person carrying out the liquidation) shall determine:

 

(a)          selling the Company's assets and, after the satisfaction of Company
liabilities, distributing the net proceeds therefrom to the Member; and/or

 

(b)          subject to the satisfaction of Company liabilities, distributing
the Company's assets to the Member in kind, with the Member accepting an
undivided interest in the Company's assets in satisfaction of its Membership
Interest.

 

9.3         Orderly Liquidation. A reasonable time as determined by the Member
(or the Person carrying out the liquidation) shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to the
creditors so as to minimize any losses attendant upon dissolution.

 

9.4         Distributions. Upon dissolution, the Company's assets (including any
cash on hand) shall be distributed in the following order and in accordance with
the following priorities:

 

 10 

 

  

(a)          first, to the satisfaction of the Loan; then

 

(b)          second, to the satisfaction of the other debts and liabilities of
the Company (whether by payment or the making of reasonable provision for
payment thereof) and the expenses of liquidation, including a sales commission
to the selling agent, if any; then

 

(c)          third, to the Member.

 

9.5         Termination. The Company shall terminate when (i) all of the assets
of the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Member in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Act.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1       Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions and principles thereof.

 

10.2       Indemnity. The Company shall indemnify and hold harmless any person
who was or is a party to any proceeding, including any proceeding brought by a
member in the right of the Company or brought by or on behalf of any member of
the Company, by reason of the fact that he is or was an officer of the Company,
against any liability incurred by him in connection with such proceedings unless
he engaged in willful misconduct or knowing violation of the criminal law or any
federal or state securities laws. Furthermore, in any such proceedings brought
by or on behalf of the Company or bought by or on behalf of the members of the
Company, no officer shall be liable to the Company or its members for any
monetary damages with respect to any transaction, occurrence, course of conduct
or otherwise, except for liability resulting from such officer's having engaged
in willful misconduct or a knowing violation of the criminal law or any federal
or state securities laws.

 

10.3       Integrated and Binding Agreement; Amendment. This Agreement contains
the entire understanding and agreement among the parties hereto with respect to
the subject matter hereof, and there are no other agreements, understandings,
representations or warranties among the parties hereto other than those set
forth herein. This Agreement may be amended only by written agreement of the
Member and only as provided in this Agreement. Notwithstanding any other
provision of this Agreement, the parties hereto agree that this Agreement
constitutes a legal, valid and binding agreement, and is enforceable against
each of them in accordance with its terms.

 

10.4       Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and vice versa.

 

10.5       Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.

 

 11 

 

  

10.6       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

10.7       Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be invalid, illegal, or
unenforceable to any extent, the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law.

 

10.8       Notices. All notices under this Agreement shall be in writing and
shall be given to the party entitled thereto by personal service or by mail,
posted to the address maintained by the Company for such person or at such other
address as he may specify in writing.

 

10.9       Rights and Remedies Cumulative; Waivers. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies, and are given in addition to any other rights the parties may have by
law, statute, ordinance, or otherwise. The failure of any party to seek redress
for violation of or to insist upon the strict performance of any covenant or
condition of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

10.10     Heirs. Successors, and Assigns. Each and all of the covenants, terms,
provisions, and agreements herein contained shall be binding upon, and inure to
the benefit of, the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

 

10.11     Partition. Each Member agrees that the assets of the Company are not
and will not be suitable for partition. Accordingly, each Member hereby
irrevocably waives (to the fullest extent permitted by law) any and all rights
that he may have, or may obtain, to maintain any action for partition of any of
the assets of the Company.

 

10.12     Tax Status. It is the intention of the Member that the Company be a
disregarded entity for federal income tax purposes under Section 7701 of the
Code and the Treasury Regulations promulgated pursuant thereto.

 

10.13     Effective Date. Pursuant to Section 18-201(d) of the Act, this
Agreement shall be effective as of the time of the filing of the Certificate of
Formation with the Office of the Delaware Secretary of State.

 

ARTICLE XI

DEFINITIONS

 

In addition to any other defined terms herein, the following terms used in this
Agreement shall have the following meanings (unless otherwise expressly provided
herein):

 

 12 

 

  

(a)          "Affiliate" shall mean any Person controlling or controlled by or
under common control with the Company, including, without limitation (i) any
person who has a familial relationship, by blood, marriage or otherwise with any
Member or employee of the Company, or any Affiliate thereof and (ii) any Person
which receives compensation for administrative, legal or accounting services
from the Company, or any of its Affiliates. For purposes of this definition,
"control" when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

 

(b)          "Bankruptcy" shall mean, with respect to any Person, if such Person
(i) makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) if 120 days after
the commencement of any proceeding against the Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 90 days after the appointment without such Person's consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of "Bankruptcy" is intended to replace
and shall supersede and replace the definition of "Bankruptcy" set forth in
Sections 18-101(1) and 18-304 of the Act.

 

(c)          "Basic Documents" shall mean collectively this Agreement, the Loan
Documents, the Property Management Agreement and all documents and certificates
contemplated thereby or delivered in connection therewith.

 

(d)          "Capital Contribution" shall mean any contribution to the capital
of the Company by the Member in cash, property, or services, or a binding
obligation to contribute cash, property, or services, whenever made.

 

(e)          "Certificate of Formation" shall mean the Certificate of Formation
of the Company, as amended and in force from time to time.

 

(f)          “Closing Date” shall mean the date on which the Company acquires
the Mortgaged Property.

 

(g)          “Company Interest” shall mean any equity interest in the Company,
direct or indirect.

 

(h)          "Code" shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws and the
rules and regulations promulgated thereunder.

 

 13 

 

  

(i)          “Company shall mean BR CARROLL PHILLIPS CREEK RANCH, LLC.

 

(j)          "Entity" shall mean any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.

(k)          “Lender” is defined in Section 3.5 of this Agreement.

 

(l)          "Loan" is defined in Section 1.2 of this Agreement.

 

(m)          “Loan Agreement” mean that certain loan agreement, dated October
29, 2015, in the amount of Thirty-Eight Million Six Hundred Eighty Four Thousand
and No/100 Dollars ($38,684,000.00) by and between Lender and the Company.

 

(n)          "Loan Documents" shall mean collectively the Note, the Mortgage,
any guaranty, assignment, indemnity agreement, escrow agreement, or the
functional equivalent of any of the aforementioned, and any and all other
documents evidencing or securing the Loan and any and all documents related
thereto.

 

(m)          "Member" shall mean the Person identified in Article II hereof and
includes any Person admitted as an additional member or a substitute member of
the Company pursuant to the provisions of this Agreement, each in its capacity
as a member of the Company; provided, however, the term "Member" shall not
include the Special Member.

 

(n)          “Member Cessation Event” shall have the meaning prescribed in
Section 2.2 of this Agreement.

 

(o)          "Membership Interest" shall mean the Member's limited liability
company interest in the Company and the other rights and obligations with
respect thereto as set forth in this Agreement. The Membership Interest is set
forth beside the Member's name in Article II of this Agreement.

 

(p)          "Mortgage" shall mean that certain security instrument executed by
the Company in favor of the Lender pursuant to which the Company grants a
mortgage lien to Lender against the Mortgaged Property.

 

(q)          “Mortgaged Property” is defined in Section 1.1 of this Agreement.

 

(r)           “Note” shall mean that certain promissory note related to the Loan
and evidencing the Loan Agreement.

 

(s)           "Person" shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated organization, or
government or any agency or political subdivision thereof.

 

(t)           “Personalty” shall have the meaning prescribed in the Loan
Agreement.

 

 14 

 

 

(u)          "Property Manager" shall mean Carroll Management Group, LLC, a
Georgia limited liability company, and its successors and assigns, so long as
the initial Property Management Agreement is in full force and effect and,
thereafter, the entity performing similar services for the Company with respect
to the Mortgaged Property.

 

(v)          "Property Management Agreement" shall mean that certain management
agreement between the Company and the Property Manager with respect to the
management of the Mortgaged Property.

 

(w)          “Rating Agency” shall have the meaning prescribed in the Loan
Agreement.

 

(x)           "Special Member" shall mean, upon such Springing Member’s
admission to the Company as a member of the Company, the Person bound by this
Agreement as Special Member in such Person's capacity as a member of the
Company. A Special Member shall only have the rights and duties expressly set
forth in this Agreement.

 

(y)          “Special Purpose Entity” is defined in Section 1.7 of this
Agreement.

 

(z)           “Springing Member 1” shall be Michael L. Konig or any successor to
him.

 

(aa)         “Springing Member 2” shall be Jordan B. Ruddy or any successor to
him.

 

(bb)        “Supplemental Loan” shall have the meaning prescribed in the Loan
Agreement.

 

(cc)         “Transfers” shall have the meaning prescribed in the Loan
Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 15 

 

  

The undersigned hereby agree, acknowledge, and certify that the foregoing
constitutes the sole and entire Limited Liability Company Agreement of the
Company.

 

MEMBER: BR Carroll DFW Portfolio JV, LLC,   a Delaware limited liability company
        By: BR DFW Portfolio JV Member, LLC,     a Delaware limited liability
company, its manager           By: BRG DFW Portfolio, LLC,       a Delaware
limited partnership, its manager               By: Bluerock Residential
Holdings, LP         a Delaware limited partnership, its sole member            
      By: Bluerock Residential Growth REIT, Inc., a Maryland corporation, its
general partner

 

  By: /s/ R. Ramin Kamfar   Name: R. Ramin Kamfar   Title: Authorized Signatory
      SPRINGING MEMBER 1: By: /s/ Michael L. Konig   Name: Michael L. Konig    
  SPRINGING MEMBER 2: By: /s/ Jordan B. Ruddy   Name: Jordan B. Ruddy

 

 16 

 